291 S.W.3d 375 (2009)
STATE of Missouri, Respondent,
v.
Kenneth COOK, Appellant.
No. ED 91954.
Missouri Court of Appeals, Eastern District, Division Two.
September 1, 2009.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Christopher A. Koster, Attorney General, Terrence M. Messonnier, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J., and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Kenneth Cook ("Defendant") appeals from the judgment upon Ms conviction by a jury of three counts of statutory rape in the first degree, Section 566.032, RSMo 2000, and one count of statutory sodomy in the first degree, Section 566.062, RSMo 2000, for which Defendant was sentenced to concurrent terms of twelve years' imprisonment for each count. Defendant contends the trial court (1) erred in overruling his objection to the redaction of the victim's videotaped testimony because the evidence that the victim fought a girl at school, resulting in her transfer to another school at the time of the allegations, showed the victim's state of mind and motivation *376 for making the allegations, and (2) abused its discretion in prohibiting Defendant from asking the victim about her drug use throughout her life because the evidence of her "intoxication condition affected her perception of the incidents and believability."
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).